In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00146-CV

ECO GENERAL CONTRACTORS LLC                  §   On Appeal from the 393rd District
DBA ECO ROOFING, AND RICHARD                     Court
LACK, Appellants                             §
                                                 of Denton County (17-5664-393)
V.                                           §
                                                 March 14, 2019
LISA GOODALE, Appellee                       §
                                                 Opinion by Justice Bassel


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and the case is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that appellee Lisa Goodale shall pay all costs of this

proceeding, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Dabney Bassel__________________
                                         Justice Dabney Bassel